Citation Nr: 1704423	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a bilateral knee disability.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1977 to August 1978, and on active duty from April 2003 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) from January 2006 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Montgomery, Alabama.  Jurisdiction is currently with the Montgomery RO. 

In March 2011 and October 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development, which has been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from right hip pain and bilateral knee pain as a result of the rigors of service.  Unfortunately, despite the Board's previous remands, the evidence is inadequate for a determination.  

The Veteran's service treatment records show that he complained of right hip pain in March 2004 while he was deployed in Iraq.  At the examination, he attributed the pain to excessive wear of military gear and standing for long periods of time.  It was recommended that he follow-up with this condition upon return to his home station.  On his June 2004 post-deployment health assessment, he indicated that he experienced swollen, stiff, or painful joints, and listed "joint/leg pain" as a health concern he had due to his deployment. 

The Veteran was regularly seen for treatment of his right hip pain throughout the remainder of his period of service.  In July 2004, he complained of knee pain, as well as right groin pain starting six months prior in Iraq with popping.  He was diagnosed with groin strain, and sent for a consultation.  The consulting physician found that the Veteran did not have right groin strain as there was no mechanism of injury.  It was noted that he was very tender to palpitation at the anterior right hip, which suggested iliopectineal bursitis, but that he also had stiffness in a capsular pattern suggesting joint injury or early osteoarthritis.  A hip x-ray showed normal bones, joints, and soft tissue, with no fracture or dislocation seen.  A summary of defects and diagnoses dated December 2004 appears to list osteoarthritis of the right hip, and Medical Evaluation Board Proceedings records show a diagnosis of left hip iliopectineal bursitis.  It is not clear what the basis is for providing a diagnosis of the left hip as opposed to the right.  The Veteran received early release from active duty, but his hip pain was ultimately determined to be medically acceptable and was therefore not one of the listed reasons for his release.  

The July 2005 VA examination report reflects a diagnosis of mild chronic strain in the right hip and groin, requiring no specific treatment; and mild chronic strain in both knees, requiring no specific treatment. 

An October 2009 VA treatment record notes left knee pain and a Baker's cyst of the post knee area.  

The December 2009 VA examination report notes grade 1 chondromalacia patella and mild medial meniscus degeneration without tear of the left knee, and grade 1 chondromalacia patella and minimal medial meniscus degeneration without tear of the right knee.  The examiner concluded that an opinion with respect to the relationship of these diagnosed knee disorders to active service could not be provided without resort to speculation.  As noted in the prior remand, the opinion is inadequate.  The United States Court of Appeals for Veterans Claims Court has found examinations inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion.  Dalton v Nicholson, 21 Vet App 23 (2007).  

The May 2011 VA examination report notes that there was inadequate documentation to relate the Veteran's present bilateral knee condition to service.  

The November 2012 VA examination report notes chronic knee strain due to aging.  The rationale for the opinion that the Veteran's current symptoms in his knees are more than likely due to his current activities and to the effects of aging was noted to be based upon no documented persistent abnormality in either knee in the service treatment records or in the 2005 Medical Board report.  As the opinion does not address Veteran's lay statements with respect to knee symptoms, the opinion is inadequate for a determination.  As such, a new VA examination is warranted.  

In addition, the October 2012 Board remand notes that the Veteran should be scheduled for a new VA examination of his right hip if additional evidence relevant to this issue such as records from SSA is associated with the claims file.  As SSA records relevant to the hip were associated with the file in June 2015, the Veteran is to be afforded a new VA examination with respect to the right hip.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since February 2016.

2.  After completion of the above, schedule the Veteran for a VA right hip and bilateral knee examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis of the hip or either knee had its onset during service or within the initial year after separation, or is otherwise related to his active service, or is caused by or aggravated by service-connected arthritis and osteopenia with anterior height loss of the T11 and T12 of the lumbar spine and/or cervical strain.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In rendering the opinion the examiner must specifically address each of the following:

a) The March 2004 service treatment record reflecting complaints of right hip pain and excessive wear of military gear and standing for long periods of time;

b) The June 2004 post-deployment health assessment in which he indicated that he experienced swollen, stiff, or painful joints, and listed "joint/leg pain" as a health concern he had due to his deployment;

c) The July 2004 service treatment record suggesting iliopectineal bursitis, and stiffness in a capsular pattern suggesting joint injury or early osteoarthritis.

d) The December 2004 service treatment record indicating osteoarthritis of the right hip, and the Medical Evaluation Board Proceedings records showing a diagnosis of left hip iliopectineal bursitis;

e) The July 2005 VA examination report reflecting a diagnosis of mild chronic strain in the right hip, groin and knees; 

f) An October 2009 VA treatment record noting left knee pain and a Baker's cyst of the post knee area; 

g) The December 2009 VA examination report reflecting grade 1 chondromalacia patella and meniscus degeneration without tear of the knees; 

h) The November 2012 VA examination report noting chronic knee strain due to aging; and 

i) The Veteran's statements with respect to onset and continuity of symptomatology since service.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

